775 N.W.2d 778 (2009)
Dr. KOU-CHUN CHEN, Plaintiff-Appellant,
v.
WAYNE STATE UNIVERSITY, Defendant-Appellee.
Dr. Kuo-Chun Chen, Plaintiff-Appellant,
v.
Wayne State University, Dr. Jack Lilien, Dr. Stanley Gangwere, and Dr. P. Dennis Smith, Defendants-Appellees.
Docket Nos. 139644, 139645. COA Nos. 283420, 283575.
Supreme Court of Michigan.
December 21, 2009.

Order
On order of the Court, the application for leave to appeal the June 2, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.